This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0605

                                      LaVonne Pfeil,
               Individually and as Trustee for Heirs of Henry Pfeil, deceased,
                                         Appellants,

                                             vs.

                        St. Matthews Evangelical Lutheran Church
                  of the Unaltered Augsburg Confession of Worthington,
                             Nobles County, Minnesota, et al.,
                                      Respondents.

                                  Filed January 12, 2015
                                         Affirmed
                                      Chutich, Judge

                               Nobles County District Court
                                 File No. 53-CV-13-817

Zorislav R. Leyderman, The Law Office of Zorislav R. Leyderman, Minneapolis,
Minnesota (for appellants)

Ken D. Schueler, Jennifer M. Peterson, Dunlap & Seeger, P.A., Rochester, Minnesota;
and

Timothy J. O’Connor, William L. Davidson, Lind, Jensen, Sullivan & Peterson, P.A.,
Minneapolis, Minnesota (for respondents)


         Considered and decided by Chutich, Presiding Judge; Stauber, Judge; and Reilly,

Judge.
                         UNPUBLISHED OPINION

CHUTICH, Judge

        Appellants LaVonne and Henry Pfeil challenge the district court’s dismissal of

their defamation claims against St. Matthew Evangelical Lutheran Church and its pastors.

The district court ruled that it lacked subject-matter jurisdiction under the ecclesiastical

abstention doctrine. Because any judicial inquiry into the truth of statements made

during a church disciplinary proceeding would create an excessive entanglement with the

church that would violate the First Amendment, we affirm.

                                         FACTS

    Appellants LaVonne and Henry Pfeil, an elderly couple who lived in Worthington,

were longstanding members of St. Matthew.1            In August 2011, the Pfeils were

excommunicated from St. Matthew. The following September, Pastor Thomas Braun and

Pastor Joe Behnke held a special voter’s meeting at St. Matthew to determine whether the

voting members of the church would affirm the Pfeils’ excommunication. The Pfeils and

approximately 89 other church members attended the meeting.

    At the special voter’s meeting, Pastor Braun read from a prepared document and made

numerous statements about the Pfeils. These statements included:

        The Pfeils were “actively involved in slander, gossip, and speaking against
         [Pastor Braun, Pastor Braun’s wife, St. Matthew, and Pastor Behnke].”
        The Pfeils had “intentionally attacked, questioned, and discredited the integrity”
         of Pastor Braun, Pastor Behnke, and other St. Matthew leaders.


1
 The respondents state that the church’s proper name is “St. Matthew” and not “St.
Matthews,” as is listed in the caption to the Pfeils’ action.

                                             2
       Other people had seen the Pfeils display “anger and disrespect” towards Pastor
        Braun.
       The Pfeils had publicly engaged in “sinful behavior” inside and outside St.
        Matthew.
       The Pfeils had engaged in behavior unbecoming of Christians.
       The Pfeils had “refused to meet for the purpose of confession and forgiveness.”
       The Pfeils had “refused to show respect” towards servants of God and St.
        Matthew leadership.
       The Pfeils had “led other people into sin.”
       The Pfeils had engaged in “slander and gossip” and refused to stop.
       The Pfeils had “refused to follow the words and teachings of God.”

       During the same meeting, Pastor Braun also published and displayed a second

document containing statements about the Pfeils. The published statements included the

following:

       There had been “numerous reports” accusing the Pfeils of engaging in “slander”
        against Pastor Braun and his wife prior to their arrival at St. Matthew.
       Pastor Braun and St. Matthew had received “monthly reports” accusing the
        Pfeils of “slander” against Pastor Braun and “discredit[ing]” the ministry of
        Pastor Braun and St. Matthew.
       On December 6, 2010, the Pfeils participated in a meeting during which “reports
        of slander were [presented to the Pfeils].”
       Since January 26, 2011, Pastor Braun and St. Matthew had received “numerous
        monthly reports,” from both members and nonmembers of St. Matthew, accusing
        the Pfeils of “slander and gossip . . . against the leadership and ministry of [St.
        Matthew].”
       In July 2011, the Pfeils “openly and intentionally attempted to discredit the
        integrity of the pastors and church leaders [of St. Matthew].”
       Since August 2, 2011, Pastor Braun and St. Matthew had received additional
        reports accusing the Pfeils of “slander and gossip.”
       Since August 2, 2011, the Pfeils engaged in “breaches of confidentiality.”
       The Pfeils had “publically and intentionally perpetuated false information and
        caused . . . dissention for the work and ministry of St. Matthew.”




                                            3
        At the same meeting, Pastor Braun and Pastor Behnke distributed a ballot for the

attendees to vote on whether to affirm the Pfeils’ excommunication. The statements

printed on the ballot included:

        The Pfeils had refused “to stop their slander and gossip.”
        The Pfeils had led “other people into sin by their behavior.”
        The Pfeils had refused “to follow the commands of God’s Word.”
        The Pfeils had “[p]ublically attempt[ed] to discredit the integrity of the pastors
         and church leaders.”
        The Pfeils refused “to show respect to called and ordained servants of the
         Word.”
        The Pfeils had refused “to meet with both pastors and the Board of Elders for the
         purpose of confession and forgiveness.”

        In March 2012, the Pfeils and approximately ten other people attended a synod

panel hearing.2 At St. Matthew, the synod panel is part of the dispute-resolution process

set forth in the bylaws of the church; the panel is responsible for reviewing decisions of

the church congregation regarding discipline. During this hearing, Pastor Behnke alleged

that the Pfeils had recently accused him of stealing money from St. Matthew.

        The Pfeils sued respondents St. Matthew, Pastor Behnke, and Pastor Braun

(collectively, the Church), alleging that the Church’s statements injured their character

and reputation in their small community. The Pfeils’ complaint specifically alleges the

Church’s statements were defamatory, defamation per se, and that the Church was

negligent in making false and defamatory statements about the Pfeils. Henry Pfeil died




2
  “Synod” refers to “an ecclesiastical council.” The American Heritage Dictionary 1766
(5th ed. 2011).

                                             4
before the complaint for this lawsuit was filed, and his wife, LaVonne Pfeil, continued

his defamation claims in his name as trustee of his estate.

       In September 2013, the Church moved to dismiss under Minnesota Rule of Civil

Procedure 12.02(e), asserting that the Pfeils failed to state a claim upon which relief can

be granted. In its motion, the Church argued that Henry Pfeil’s claim did not survive his

death, the Pfeils did not plead their defamation claims with the required level of

specificity, and the Pfeils did not allege any actionable defamatory statements.

       In December 2013, the Church filed a second motion to dismiss under Minnesota

Rule of Civil Procedure 12.08(c) for lack of subject-matter jurisdiction. In this motion,

the Church argued that all the alleged defamatory statements pertained to church

governance, membership, and/or discipline proceedings, and therefore the district court

lacked subject-matter jurisdiction under the Establishment Clause of the First

Amendment.

       In its well-reasoned order, the district court (1) granted the Church’s motion to

dismiss Henry Pfeil’s claims under rule 12.02(e), determining that his defamation claims

did not survive his death; (2) denied the Church’s motion to dismiss LaVonne Pfeil’s

claims under rule 12.02(e), determining that she pleaded sufficient facts to maintain her

claims; and (3) dismissed all of the Pfeils’ claims under rule 12.08(c), determining that

the ecclesiastical abstention doctrine barred the court from exercising subject-matter

jurisdiction over the dispute.

       In its interpretation of the ecclesiastical abstention doctrine, the district court relied

on our decision in Schoenhals v. Mains, 504 N.W.2d 233, 235 (Minn. App. 1993). The


                                               5
district court reasoned that because all of the alleged defamatory statements “were made

in the context of internal church governance and involve the reasons and motives for

disciplining [the Pfeils],” the court lacked subject-matter jurisdiction under Schoenhals.

         Both parties appealed.    The Pfeils contend that the district court erroneously

dismissed their claims for lack of subject-matter jurisdiction and erroneously dismissed

Henry Pfeil’s claims for failing to survive his death. The Church argues that the district

court erred by not dismissing LaVonne Pfeil’s claims for failure to state an actionable

claim.

                                       DECISION

         The Pfeils argue that the district court erred in dismissing their claims for lack of

subject-matter jurisdiction because Schoenhals departs from prior Minnesota caselaw and

other relevant authorities.     The Church responds, and we agree, that Schoenhals is

dispositive, and the district court properly applied the ecclesiastical abstention doctrine to

dismiss the Pfeils’ claims.

         Ecclesiastical Abstention Doctrine

         Subject-matter jurisdiction refers to the court’s power to hear and to determine

cases. League of Women Voters Minn. v. Ritchie, 819 N.W.2d 636, 643 (Minn. 2012).

Whether subject-matter jurisdiction exists is a question of law that we review de novo. In

re Civil Commitment of Giem, 742 N.W.2d 422, 425-26 (Minn. 2007).




                                               6
       The Establishment Clause of the First Amendment says that “Congress shall make

no law respecting an establishment of religion.”           U.S. Const. amend. I. 3        The

Establishment Clause applies to the states through the Due Process Clause of the

Fourteenth Amendment, and it “forbids state action that: (1) lacks a secular purpose;

(2) has the primary effect of advancing or inhibiting religion; or (3) fosters excessive

entanglements with religion (Lemon test).” State v. Wenthe, 839 N.W.2d 83, 87 (Minn.

2013) (citing Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S. Ct. 2105, 2111 (1971)).

       The third prong of the Lemon test, excessive entanglement, prohibits a court from

inquiring into or reviewing “the internal decisionmaking or governance of a religious

institution.” Odenthal v. Minn. Conference of Seventh-Day Adventists, 649 N.W.2d 426,

435 (Minn. 2002). “No entanglement problem exists, however, when civil courts use

neutral principles of law—rules or standards that have been developed and are applied

without particular regard to religious institutions or doctrines—to resolve disputes even

though those disputes involve religious institutions or actors.” Wenthe, 839 N.W.2d at

90.

       Under the ecclesiastical abstention doctrine, courts lack subject-matter jurisdiction

if the disputed topic is “strictly and purely ecclesiastical in its character, [a] matter over

which the civil courts exercise no jurisdiction, [a] matter which concerns theological

controversy, church discipline, ecclesiastical government, or the conformity of the


3
   Similarly, the Minnesota Constitution gives every citizen the right to worship
“according to the dictates of his own conscience” and requires that the state not control,
interfere, or give preference by law to “any religious establishment or mode of worship.”
Minn. Const. art. I, § 16.

                                              7
members of the church to the standard of morals required of them.” Serbian E. Orthodox

Diocese v. Milivojevich, 426 U.S. 696, 713-14, 96 S. Ct. 2372, 2382 (1976) (emphasis

omitted) (quotation omitted).

       In Schoenhals, we interpreted the ecclesiastical abstention in a strikingly similar

factual situation. 504 N.W.2d at 233. The Schoenhals received a letter from their pastor

terminating their membership from the church. Id. at 234. The pastor read the letter to

the entire congregation and discussed it separately with the Schoenhalses’ son, who was

also a member of the church. Id. at 235. The letter set forth the following reasons for

terminating the Schoenhalses’ membership with the church:

              1. A lack of financial stewardship with consistency and
                 faithful tithing and offering over a given period of time.
              2. A desire on your part to consistently create division,
                 animosity and strife in the fellowship.
              3. Direct fabrication of lies with the intent to hurt the
                 reputation and the establishment of Faith Tabernacle of
                 Truth Church and congregation.
              4. Backbiting, railing accusations, division, lying, are some
                 of the most serious sins found in the Bible. Where, by all
                 appearances and related conversations, you have fallen
                 into all of the categories.

Id. at 234.

       The Schoenhals sued the church and its pastor alleging defamation, among other

claims. Id. at 235. The district court granted summary judgment to the church and

dismissed the Schoenhalses’ defamation claim under the ecclesiastical abstention

doctrine. Id. at 235. We affirmed the dismissal and held that an examination as to the

truth of the pastor’s statements would “require an impermissible inquiry into Church




                                            8
doctrine and discipline” in violation of the Establishment Clause of the First Amendment.

Id. at 236.

       We also specifically acknowledged that one of the pastor’s statements—the

accusation that the Schoenhals had fabricated lies intended to hurt the reputation and

establishment of the church—appeared unrelated to church doctrine on its face. Id. But

we nevertheless reasoned that the statement “relate[d] to the Church’s reasons and

motives for terminating the Schoenhals[es]’ membership” and therefore any examination

into “those reasons and motives would also require an impermissible inquiry into Church

disciplinary matters.” Id. In addition, we noted that the letter was disseminated only to

other congregation members, which strengthened our conclusion that the pastor’s

statements were related and limited to internal church disciplinary proceedings. Id.

       The statements here, like the statements in Schoenhals, are all related to the

Church’s motives and reasons for excommunicating the Pfeils. Any examination as to

the truth of these statements would be an impermissible inquiry into church doctrine

under the First Amendment. Id. at 236. Adjudicating the truth of statements concerning

sin and Christian doctrine cannot be done without impermissibly intruding on issues that

are “strictly and purely ecclesiastical in [their] character.” Milivojevich, 426 U.S. at 713,

96 S. Ct. at 2382 (quotation omitted).

       At oral argument, the Pfeils’ counsel conceded that we could not examine the truth

of the statements concerning “sin” and Christian doctrine without violating the

Establishment Clause.      Nevertheless, the Pfeils contend that four categories of

statements—the breach of confidentiality, lying or perpetuating false information,


                                             9
accusing Pastor Behnke of stealing money, and the reported complaints of other

congregation members concerning the Pfeils’ behavior—can be adjudicated true or false

based on secular, legal principles.

       But this argument overlooks why the statements were made and the context in

which they were made. In Schoenhals, we declined to inquire into any statements that

related to a church’s reasons and motive for terminating membership, even if the alleged

defamatory statements appear unrelated to church doctrine on their face. 504 N.W.2d at

236. Likewise here, any examination into whether the statements were truthful would be

an “impermissible inquiry into Church doctrine and discipline,” id., because the

statements were directly related to the Church’s reasons for excommunicating the Pfeils.

Furthermore, these statements all occurred during the context of internal church

disciplinary proceedings—the special voter’s meeting in September and the synod panel

hearing in March—that are specifically designed to determine membership status at St.

Matthew.

       The Pfeils next argue that we should “modify” Schoenhals because it

(1) improperly departs from Black v. Snyder, 471 N.W.2d 715 (Minn. App. 1991), review

denied (Minn. Aug. 29, 1991); (2) creates an absolute immunity for religious leaders

unrecognized in state and federal law; and (3) enhances religion in violation of the First

Amendment. None of these assertions are persuasive.

       In Black, the appellant was a female pastor who claimed that her supervisor, a

male pastor, repeatedly made unwelcome sexual advances toward her. Id. at 717-18.

Less than three months after reporting the sexual harassment to the Minnesota


                                           10
Department of Human Rights, the appellant was fired for her “inability to conduct the

pastoral office efficiently in [the] congregation in view of local conditions.” Id. at 718.

She sued the church and pastor for sexual harassment and defamation, among other

claims. Id.

       We dismissed the appellant’s defamation claim because we determined that any

inquiry into the church’s stated reason for her discharge—her inability to conduct her

ministry efficiently—would be an impermissible inquiry into “an essentially

ecclesiastical concern.” Id. at 720. We permitted the appellant to pursue her sexual

harassment claim because it was unrelated to her pastoral qualifications or issues of

church doctrine and the remedy that she claimed would not require extensive court

oversight. Id. at 721.

       The Pfeils claim that Schoenhals strays from our holding in Black because the

defamation claim in Schoenhals could have been resolved on neutral legal principles like

the sexual harassment claim in Black. We disagree. Schoenhals aligns with Black

because both decisions characterize the discharge of a person—whether an employee or

church member—as a matter that concerns church governance and discipline over which

civil courts have no subject-matter jurisdiction. Schoenhals, 504 N.W.2d at 236; Black,
471 N.W.2d at 720.

       The Pfeils also contend that Schoenhals creates an absolute immunity for religious

leaders that is not recognized in state and federal law and it enhances religion in violation

of the First Amendment. Contrary to the Pfeils’ assertions, Schoenhals does not create an

absolute immunity for religious leaders; it merely recognizes that courts cannot interfere


                                             11
with a church’s disciplinary proceeding of its own members. As the United States

Supreme Court has stated, issues of church discipline are “strictly and purely

ecclesiastical . . . over which the civil courts exercise no jurisdiction.” Milivojevich, 426
U.S. at 713-14, 96 S. Ct. at 2382 (quotation omitted). And if church leaders are accorded

any special protection, it is only when the principles of the First Amendment require it.

See id.; see also Schoenhals, 504 N.W.2d at 236.

       Finally, the Pfeils argue that we should adopt the reasoning of the Pennsylvania

Supreme Court in Connor v. Archdiocese of Philadelphia, 975 A.2d 1084 (Pa. 2009).

This court, however, is not bound by the decisions of other state courts. In re Welfare of

Child of E.A.C., 812 N.W.2d 165, 174 (Minn. App. 2012), review denied (Minn. Mar. 27,

2012). And when binding Minnesota precedent is directly on point, we cannot disregard

our own authority for that of other states.          Accordingly, we decline to follow

Pennsylvania caselaw here.

       In concluding that the Pfeils’ claims must be dismissed, we do not minimize the

concerns that brought them to court.       We recognize that LaVonne Pfeil, a lifelong

resident of Worthington and longstanding member of the St. Matthew congregation,

believes that the Church’s statements besmirched her reputation and that of her deceased

husband, Henry Pfeil, a grievous injury to the family name. But the separation of church

and state, a principle enshrined in the Minnesota and United States Constitutions,

prevents a district court from determining the merits of the Pfeils’ dispute with their

former church. Our decision here does not excuse any defamatory behavior that may

have occurred in a sacred setting; it merely honors the separation of church and state by


                                             12
avoiding secular intrusion into the heart of religious concerns: who may be a member of

the church; what standards of behavior are required of them; and how and when members

may be disciplined.

      In sum, because the ecclesiastical abstention doctrine bars the court from inquiring

into excommunication proceedings under these circumstances, the Pfeils’ claims were

properly dismissed for lack of subject-matter jurisdiction. Given our conclusion above,

we need not address the Pfeils’ remaining arguments and the Church’s cross-appeal.

      Affirmed.




                                           13